Case 9:18-cv-81584-WPD Document 59 Entered on FLSD Docket 12/11/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 18-81584-CIV-DIMITROULEAS
  JENNIFER NEWMAN,

         Plaintiff,

  v.

  PHYSICIANS DIAGNOSTIC AND
  REHABILITATION SERVICES, INC.,

        Defendant.
  _____________________________________/


    ORDER ADOPTING AND APPROVING REPORT AND RECOMMENDATION OF
     MAGISTRATE JUDGE [DE 58]; GRANTING IN PART AND DENYING IN PART
   PLAINTIFF’S MOTON TO ENFORCE THIS COURT’S ORDER OF AUGUST 24, 2020
                       AND FOR SANCTIONS [DE 53]

         THIS CAUSE is before the Court upon Plaintiff’s Motion to Enforce this Court’s Order

  of August 24, 2020 and for Sanctions [DE 53] and the November 25, 2020 Magistrate Judge’s

  Reports and Recommendation (the “Report”) [DE 58].        The Court notes that no objections to

  the Report [DE 58] have been filed, and the time for filing such objections has passed. As no

  timely objections were filed, the Magistrate Judge’s factual findings in the Report [DE 58] are

  hereby adopted and deemed incorporated into this opinion. LoConte v. Dugger, 847 F.2d 745,

  749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988); RTC v. Hallmark Builders, Inc., 996

  F.2d 1144, 1149 (11th Cir. 1993).

         Although no timely objections were filed, the Court has conducted a de novo review of

  the Report [DE 58] and record and is otherwise fully advised in the premises. The Court agrees

  with the Magistrate Judge’s analysis and conclusions.
Case 9:18-cv-81584-WPD Document 59 Entered on FLSD Docket 12/11/2020 Page 2 of 3




         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Report [DE 58] is hereby ADOPTED and APPROVED;

         2. Plaintiff’s Motion to Enforce this Court’s Order of August 24, 2020 and for Sanctions

            [DE 53] is hereby GRANTED IN PART AND DENIED IN PART, as follows:

            Plaintiff’s Motion [DE 53] is GRANTED to the extent that it seeks an award of

            attorney’s fees and costs and to the extent it seeks a Final Judgment against

            Defendant. Plaintiff’s Motion is DENIED WITHOUT PREJUDICE to the extent

            the Motion seeks a finding of civil contempt against Defendant.

         3. The Court shall separately enter a Final Judgment against Defendant Physicians

            Diagnostic and Rehabilitation Services, Inc., and in favor of Plaintiff, in the full

            amount of $48,000 (the full amount owed pursuant to the parties’ settlement), which

            will accrue interest at the statutory rate.

         4. Plaintiff’s Motion for Order Determining Amount of Reasonable Attorneys’ Fees [DE

            57] is GRANTED;

         5. Defendant is hereby ORDERED to pay Plaintiff her attorney’s fees in the total

            amount of $1,425.00 by January 7, 2021.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 10th day of December, 2020.




  Copies to:
  Counsel of Record
  Magistrate Judge William Matthewman
Case 9:18-cv-81584-WPD Document 59 Entered on FLSD Docket 12/11/2020 Page 3 of 3
